DETAILED ACTION
	This Action is responsive to Preliminary Amendment filed on 08/24/2020. As directed by the Amendment, claims 1, 4, 7,9-14, 17, 19-20, 22 have been amended; new claims 25-28 have been added. As such, claims 1-28 are pending in the instant application.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I: Figures 4 and 6-8
Species II: Figure 5
Species III: Figure 9, claim 14
Species IV: Figures 10-12, claims 17-20
	Subspecies I: Figure 10
	Subspecies II: Figure 11
	Subspecies III: Figure 12
The species are independent or distinct because
Species I, the wall is solid (Applicant’s PG Pub 2020/0289780, [0072]) and the free end of patient end comprises a dual tapered that allows the free end of the patient end to act as one or both of a female connector or male connector.
While Species II the patient end comprises a wall gap between the inner surface and an outer surface of the patient end ([0072]).
 Whereas species III, the angle between the inspiratory branch 905 and the expiratory branch 910 is greater than the angle other embodiments ([0103]). This makes the inspiratory gas from the inspiratory gas branch less directed towards the patient end and the inspiratory branch also shorter in length than the embodiment in Figure 4 ([0104]).
Wherein, Species IV, the inspiratory tube is coaxial which the inspiratory tube extends from the inspiratory branch into the wye-piece ([0106]). Subspecies I (Figure 10) shown the inner coaxial inspiratory tube 1050 extends to the very end of the patient end of  the wye-piece ([0106]). Subspecies II (Figure 11) shown the internal coaxial tube 1150 terminates before the connection point with the interface at the patient end ([0109]). Subspecies III (Figure 12) shown the internal coaxial tube 1250 is also terminates before the connection point of the interface at the patient end but the coaxial tube 1250 has a longer lip than the lip of the coaxial tube 1150 ([0111]).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the feature of each species and subspecies are distinct from each other.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Wang on 09/27/2022 a provisional election was made without traverse to prosecute the invention of Species 1, claims 1-13, 15-16, 21-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14 and 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
	
Specification
	Acknowledgement is made to Applicant’s amendment of the title “FLUID FLOWBACK PREVENT IN WYE PIECE” of the Application. However, the following title is suggested: FLUID FLOWBACK PREVENTION IN A WYE-PIECE CONNECTOR. This suggested title is to correct grammar errors and clarify this invention is directed to a wye-piece connector.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13, 21-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tatkov (U.S. Publication 2013/0081616 hereinafter Tatkov).
Regarding claim 1, Tatkov discloses a wye-piece connector (Fig.8 shown the connector is in a wye-piece configuration) configured to be used in a respiratory assistance system (this limitation is intended use, regardless [0070]: tracheal coupling are intended to be used with a high flow gasses sources such as such as from a ventilator), the wye-piece connector comprising:
an inspiratory branch (annotated Figure 8 below: inspiratory branch; [0093]: flow generator extended into the inlet port 84) including an inspiratory conduit port (annotated Figure 8 below: inspiratory port; [0093]: inlet port 84 is where the flow generator supplies gas into); 
an expiratory branch (annotated Figure 8 below: expiratory branch) including an expiratory conduit port (Fig. 8, [0093]: aperture 82 in the end wall of the outlet end of the connector; wherein “port” is being interpreted with the plain meaning of “an opening for exhaust of a fluid” evidently from https://www.merriam-webster.com/dictionary/port),
a patient end (annotated Figure 8 below: patient end) including a patient interface port (annotated Figure 8 below: patient interface port; [0093]: patient port 85); 
a body (annotated Figure 8 below: body) comprising the inspiratory branch (annotated Figure 8 below: inspiratory branch), the expiratory branch (annotated Figure 8 below: expiratory branch), and the patient end (annotated Figure 8 below: patient end), wherein the body is formed by a first fluid passageway (annotated Figure 8 below: first fluid passage way) between the inspiratory conduit port and the patient interface port (annotated Figure 8 below shown this configuration) and a second fluid passageway (annotated Figure 8 below: second fluid passage way) between the expiratory conduit port and the patient interface port (annotated Figure 8 below shown this configuration); and 
wherein the inspiratory branch further comprises a tip (annotated Figure 8 below: tip) that extends inwardly from an inner surface of the second fluid passageway (annotated Figure 8 below: inner surface of the second fluid passage) into the second fluid passageway and wherein the tip of the inspiratory branch comprises a lip (annotated Figure 8 below: lip), 
the lip configured to obstruct or impede condensate from entering into the inspiratory branch (Figure 8 shown the tip with lip similar structure to Applicant’s and therefore similarly perform the same function).

    PNG
    media_image1.png
    322
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    322
    685
    media_image2.png
    Greyscale

Regarding claim 2, Tatkov discloses the connector of Claim 1, wherein the inspiratory conduit port (annotated Figure 8 above: inspiratory port) is located on a conduit end of the inspiratory branch (annotated Figure 8 above shown this configuration).
Regarding claim 3, Tatkov discloses the connector of Claim 2, wherein the inspiratory branch is configured to allow an inspiratory gas ([0093]: flow generator to deliver a flow to the patient port 85) to flow within the inspiratory branch from the conduit end of the inspiratory branch to the tip of the inspiratory branch ([0093]: to the patient port 85) such that the inspiratory gas flow impedes a condensate from entering into the inspiratory branch (the tip of the inspiratory branch structurally the same the Applicant’s; as such, it performs the same as the applicant’s).
Regarding claim 4, Tatkov discloses the connector of Claim 26, wherein the inspiratory branch further comprises an inner surface diameter (annotated Figure 8 below: diameter at the conduit end of the inspiratory branch) that is different (annotated Figure 8 shown this configuration) at the conduit end of the inspiratory branch than at the tip of the inspiratory branch (annotated Figure 8 below: diameter of the tip).

    PNG
    media_image3.png
    322
    685
    media_image3.png
    Greyscale

Regarding claim 5, Tatkov discloses the connector of Claim 4, wherein the inner surface diameter at the tip of the inspiratory branch is narrower than (annotated Figure 8 above shown this configuration) the inner surface diameter at the conduit end of the inspiratory branch.
Regarding claim 6, Tatkov discloses the connector of Claim 5, wherein the inspiratory gas has a flow speed at the tip of the inspiratory branch that is greater than a flow speed at the conduit end of the inspiratory branch (annotated Figure 8 above: since the inner diameter at the tip is smaller, the flow speed is greater compare at the conduit end of the inspiratory branch).
Regarding claim 9, Tatkov discloses the connector of Claim 1, wherein the second fluid passageway comprises a change in an inner diameter (annotated Figure 8 below shown D1 and D2 of the second fluid passage way is difference) of the second fluid passage (annotated Figure 8 below: second fluid passage way).

    PNG
    media_image4.png
    322
    685
    media_image4.png
    Greyscale

Regarding claim 10, Tatkov discloses the connector of Claim 9, wherein the inner surface diameter of the second fluid passageway is smaller (annotated Figure 8 above: D2 is smaller than D1) near the patient interface port (annotated Figure 8 above: patient interface port) than near the expiratory conduit port (annotated Figure 8 above: expiratory port/aperture 82).
Regarding claim 11, Tatkov discloses the connector of Claim 1, wherein the patient interface port is located on a free end of the patient end (annotated Figure 8 above shown this configuration).
Regarding claim 13, Tatkov discloses the connector of Claim 11, wherein the free end of the patient end comprises a solid wall (annotated Figure 8 shown a solid wall between the inner and outer surface of the patient end) between an inner surface (annotated Figure 8 below: inner surface) and an outer surface (annotated Figure 8 below: outer surface) of the patient end.

    PNG
    media_image5.png
    322
    589
    media_image5.png
    Greyscale

Regarding claim 21, Tatkov discloses the connector of Claim 1, wherein the connector is configured to direct flow from the inspiratory branch towards the patient end (annotated Fig. 8 above, [0093]: gas flow from the inlet port 84 on the inspiratory branch to the patient port 85).
Regarding claim 22, Tatkov discloses the connector of Claim 1, wherein the connector comprises an angle (annotated Figure 8 below: angle alpha) between an axis of the inspiratory branch (annotated Figure 8 below: axis of inspiratory branch) and an axis of the expiratory branch (annotated Figure 8 below: axis of expiratory branch).

    PNG
    media_image6.png
    322
    685
    media_image6.png
    Greyscale

Regarding claim 23, Tatkov discloses the connector of Claim 22, wherein the angle between the axis of the inspiratory branch and the axis of the expiratory branch is between 10 and 90 degrees (annotated Figure 8 above shown angle alpha is between 10 and 90 degrees).
Regarding claim 24, Tatkov discloses the connector of Claim 22, wherein the angle between the axis of the inspiratory branch and the axis of the expiratory branch allows the connector to direct flow from the inspiratory branch towards the patient end (Figure 8, [0093]: flow from the inspiratory branch directed toward the patient port 85).
Regarding claim 25, Tatkov discloses the connector of Claim 1, wherein the lip (annotated Figure 8 below: lip) is located closer (annotated Figure 8 below shown this configuration) to the patient interface port (annotated Figure 8 below: patient interface port) than to the expiratory conduit port (annotated Figure 8 below: expiratory port).

    PNG
    media_image7.png
    321
    646
    media_image7.png
    Greyscale

Regarding claim 26, Tatkov discloses the connector of Claim 1, wherein the tip is generally cylindrical in shape (annotated Figure 8 above shown the tip is generally cylindrical in shape).
Regarding claim 27, Tatkov discloses the connector of Claim 26, wherein the tip comprises a truncated cylindrical shape (annotated Figure 8 above shown the tip comprises a truncated cylindrical shape).
Regarding claim 28, Tatkov discloses the connector of Claim 1, wherein the expiratory conduit port (annotated Figure 8 below: expiratory port/aperture 82) is coaxial (annotated Figure 8 below shown this configuration) with the patient interface port (annotated Figure 8 below: patient interface port) .

    PNG
    media_image8.png
    322
    685
    media_image8.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tatkov in view of Benthin (U.S. Patent 4,367,734 hereinafter Benthin).
Regarding claim 7, Tatkov as modified, discloses the connector of Claim 2, wherein the conduit end of the inspiratory branch (annotated Figure 8 below: conduit end) is configured to be connected to an inspiratory conduit ([0078]: the tracheal coupling in 3A to 10… which including tracheal coupling in Figure 8, the tracheal coupling is for interfacing between a gas supplies; [0093]: inlet port 84, [0001] and [0071]: flexible conduit 9 for supplying breathing gas to the patient), and wherein the inspiratory conduit is in fluid communication with the inspiratory conduit port (annotated Figure 8 below: inspiratory port) when the inspiratory conduit is connected to the conduit end of the inspiratory branch (Fig. 1 and 9 [0001], [0071], [0093]: flexible conduit 9 for supplying breathing gas to the patient via the inlet port 84).

    PNG
    media_image9.png
    322
    685
    media_image9.png
    Greyscale

Tatkov does not explicitly disclose the conduit end of the inspiratory branch is tapered on an outer surface.
However, Benthin discloses a Y-fitting in the patient system of respirators (title) and also teaches the conduit end of the inspiratory branch is tapered on an outer surface (Fig. 1, Col.3, Lns. 15-17: a first externally tapered connector 2 for connection of the flexible inspiration tube).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tatkov’s conduit end of the inspiratory branch to be tapered on an outer surface, as taught by Benthin, as a well-known configuration of an inspiratory branch of respiratory connectors.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tatkov in view of Meyer et al. (U.S. Publication 2008/0264412 hereinafter Meyer).
Regarding claim 8, Tatkov discloses the connectors of Claim 1.
Tatkov does not explicitly disclose the inspiratory branch further comprises an MDI port.
However, Meyer discloses ventilator circuit aerosol delivery system (title) and also teaches the inspiratory branch (Fig. 1, [0056], [0058]: the top 120 of housing 102 that is close to the inhalation port 106) further comprises an MDI port (Fig.1, [0058]: MDI receptacle 112).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the Tatkov’s inspiratory branch to includes a MID port, as taught by Meyer, for the benefit of enabling a metered dose of aerosolized drug into an airstream that force through the inhalation phase without having to remove and reconnect the inspirator hose ([0003]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tatkov in view of Takaoka (U.S. Patent 3,612,048 hereinafter Takaoka).
Regarding claim 12, Tatkov discloses the connector of Claim 11.
Tatkov does not explicitly disclose the free end of the patient end comprises a dual taper that allows the free end of the patient end to act as one or both of a female connector or a male connector.
However, Takaoka discloses a mask elbow and teaches the free end of the patient end comprises a dual taper that allows the free end of the patient end to act as one or both of a female connector or a male connector (Col. 3, Lns. 62-66: the mask elbow 43 has a double annular walls with an outer wall 50 and inner wall 51 form with a slight double conical taper for easy connection either to a conventional breathing mask for a patient or for connection to an endotracheal tube).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tatkov’s free end of the patient end to comprises a dual taper that allows the free end of the patient end to act as one or both of a female connector or a male connector, as taught by Takaoka, for the benefit of allowing a robust connection either to a mask or an endotracheal tube(Col. 3, Lns. 62-66:).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tatkov in view of Cecka et al. (U.S. Publication 2007/0083677 hereinafter Cecka).
Regarding claim 15, Tatkov discloses the connector of Claim 1.
Tatkov does not explicitly disclose wherein the connector is opaque.
However, Cecka discloses a connector (Fig. 18A, [0148]: adapter 1145) and also teaches the connector is opaque ([0160]: adapter may be made of opaque material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Tatkov’s connector to be opaque, as taught by Cecka, as a well-known configuration/material used in medical connection art.
Regarding claim 16, Tatkov discloses the connector of Claim 1.
Tatkov as modified, does not explicitly disclose the connector is transparent.
However, Cecka discloses a connector (Fig. 18A, [0148]: adapter 1145) and also teaches the connector is transparent ([0160]: adapter may be mad of a transparent material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modify Tatkov’s connector to be transparent, as taught by Cecka, for the benefit of providing a visually inspection the functioning of the adapter ([0160]).
Conclusion
The prior art of record and not relied upon is considered pertinent to applicant disclosure:
Bewer et al. (U.S. Publication 2010/0163051) discloses a lip in a wye-piece connector (see Figure 2 below).

    PNG
    media_image10.png
    497
    521
    media_image10.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.M.L./Examiner, Art Unit 3785                                                                                                                                                                                                        




/SAMCHUAN C YAO/             Supervisory Patent Examiner, Art Unit 3785